DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-11, 13-14 and 16-20 are rejected on the ground of nonstatutory double patenting.
Claims 1-2, 4-6, 11, 13-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b).
Claims 3, 7-10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a).
Claims 12 and 15 are objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6 and 19, it recites the claim limitation “low strength adhesive seal”, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is not clear how low the strength of a adhesive seal is quantified as “low strength adhesive seal”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10,901,008.
Regarding claim 1, it is met by claims 1 and 6 of U.S. Patent No. 10,901,008.
Regarding claim 3, it is met by claim 3 of U.S. Patent No. 10,901,008.
Regarding claim 5, it is met by claim 3 of U.S. Patent No. 10,901,008.
Claims 2, 4-6, 11, 13-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10,901,008, further in view of Gunn et al. (US 2006/0279910).
Regarding claim 13, claims 1 and 6 of U.S. Patent No. US 10,901,008 teaches all claim limitations of claim 13, except the claim limitation of “a hinge attached to one adjoining side of the first core half and the second core half, the hinge being sealed”.
Gunn teaches a hinge attached to one adjoining side of a first core half and a second core half (e.g. figure 11, paragraph [0067], hinge attached to lower adjoining side of upper core half), the hinge being sealed (e.g. figures 8 and 11, the hinge is sealed inside the upper core half as shown in figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of claims 1 and 6 of U.S. Patent No. US 10,901,008 by applying the teaching of Gunn to explicitly have a hinge attached to one adjoining side of the first core half and the second core half, the hinge being sealed, for the purpose of preventing potential electrical shorting between internal elements of the sensing device and the electric power line.
Regarding claim 2, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches the power line sensing device further comprising electronics configured to receive energy harvested from the split-core transformer to power the power line sensing device (e.g. Gunn, figure 6, paragraph [0032], associated electronic may be powered indirectly form electric field generated by power conductor 119).
Regarding claim 4, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches the seal comprising a first seal and a second seal each independently sealing the first core face and the second core face, respectively (e.g. Gunn, figure 9, upper insulator 160 and lower insulator 160).
Regarding claim 5, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches further comprising an o-ring or gasket providing an additional seal around a perimeter of the first core face and the second core face (e.g. Gunn, figure 8, paragraph [0068], gaskets).
Regarding claim 6, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches the seal being a permanent low strength adhesive seal (e.g. Gunn, figure 11, paragraph [0079], adhesive material for example epoxy).
Regarding claim 11, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches the seal filling one or more voids between the first core face and the second core face (e.g. Gunn, figure 11, paragraphs [0079]-[0080], adhesive material for example epoxy).
Regarding claim 14, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches the power line sensing device further comprising electronics configured to receive energy harvested from the split-core transformer to power the power line sensing device (e.g. figure 6, paragraph [0032], associated electronic may be powered indirectly form electric field generated by power conductor 119).
Regarding claim 16, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches further comprising a seal positioned between the first core face and the second core face (e.g. figure 9, upper insulator 160 and lower insulator 160).
Regarding claim 17, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches the seal comprising a first seal and a second seal each independently sealing the first core face and the second core face, respectively (e.g. figure 9, upper insulator 160 and lower insulator 160).
Regarding claim 18, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches further comprising an o-ring or gasket providing an additional seal around a perimeter of the first core face and the second core face (e.g. figure 8, paragraph [0068], gaskets).
Regarding claim 19, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn teaches the seal being a permanent low strength adhesive seal (e.g. figure 11, paragraph [0079], adhesive material for example epoxy).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10,901,008, and further in view of Tournel et al. (DE 4336849 C1).
Regarding claim 7, claims 1 and 6 of U.S. Patent No. US 10,901,008 is silent with regard to the seal being a gel.
Tournel teaches the seal being a gel (e.g. figure 3, last sixth paragraph in Description section, sealing gel 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of claims 1 and 6 of U.S. Patent No. US 10,901,008 by applying the teaching of Tournel to explicitly have the seal being a gel, for the purpose of simplifying manufacture complexity and/or reducing manufacture cost.
Claims 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10,901,008, and further in view of Gardner et al. (US 6,214,123).
Regarding claim 8, claims 1 and 6 of U.S. Patent No. US 10,901,008 is silent with regard to the seal being a wax.
Gardner teaches a seal being a fluid (e.g. column 3: lines 24-26, seals such as ferro-fluidic seals provide fluid tight seals).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of claims 1 and 6 of U.S. Patent No. US 10,901,008 by applying the teaching of Gardner to explicitly have the seal being a fluid, for the purpose of simplifying manufacture complexity and/or reducing manufacture cost.
Regarding claim 10, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gardner teaches the seal being a ferro-fluid (e.g. Gardner, column 3: lines 24-26, seals such as ferro-fluidic seals provide fluid tight seals).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10,901,008, and further in view of Npyahnkob et al. (BY 2116 U).
Regarding claim 9, claims 1 and 6 of U.S. Patent No. US 10,901,008 is silent with regard to the seal being a wax.
Npyahnkob teaches the seal being a wax (e.g. last sentence in paragraph 5 of Description section, “Sealed material, for example sealing wax”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of claims 1 and 6 of U.S. Patent No. US 10,901,008 by applying the teaching of Npyahnkob to explicitly have the seal being a wax, for the purpose of simplifying manufacture complexity and/or reducing manufacture cost.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10,901,008 in view of Gunn et al. (US 2006/0279910), and further in view of Tournel et al. (DE 4336849 C1).
Regarding claim 20, combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn is silent with regard to the seal being selected from a group of materials consisting of a gel, a fluid, a wax, and a ferro-fluid.
Tournel teaches the seal being selected from a group of materials consisting of a gel, a fluid, a wax, and a ferro-fluid (e.g. Tournel, figure 3, last sixth paragraph in Description section, sealing gel 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of combination of claims 1 and 6 of U.S. Patent No. US 10,901,008 and Gunn by applying the teaching of Tournel to explicitly have the seal being selected from a group of materials consisting of a gel, a fluid, a wax, and a ferro-fluid, for the purpose of simplifying manufacture complexity and/or reducing manufacture cost.
A comparison of the claims is presented in the following table with correspondence in bold face.
Instant Application
U.S. Patent No. 10,901,008
1. A power line sensing device, comprising: 

a split-core transformer comprising a first core half having a first core face and a second core half having a second core face; 


a clamping mechanism that, when the power line sensing device is installed, joins the first core face to the second core face around a power line conductor; and 













a seal positioned between the first core face and the second core face.

1. A power line sensing device, comprising:

a split-core transformer comprising a first core half and a second core half, the split- core transformer configured to harvest energy from a power line conductor:

a clamping mechanism configured to join the first core half to the second core half around the power line conductor,

5. The power line sensing device of claim 1, comprising: the first core half comprising a first core face and the second core half comprising a second core face, wherein the first core face is configured to mate with the second core face when the first core half is joined to the second core half; and 

a first perimeter seal disposed along an entire length of the first core face of the first core half, and a second perimeter seal disposed along an entire length of the second core face of the second core half, the first and second perimeter seals configured to join together to seal the first and second core faces off from contaminants.

13. A power line sensing device, comprising: 

a split-core transformer comprising a first core half having a first core face and a second core half having a second core face; 


a hinge attached to one adjoining side of the first core half and the second core half, the hinge being sealed; 

a clamping mechanism that, when the power line sensing device is installed, joins the first core face to the second core face around a power line conductor.

1. A power line sensing device, comprising:

a split-core transformer comprising a first core half and a second core half, the split- core transformer configured to harvest energy from a power line conductor:





a clamping mechanism configured to join the first core half to the second core half around the power line conductor,


5. The power line sensing device of claim 1, comprising: the first core half comprising a first core face and the second core half comprising a second core face, wherein the first core face is configured to mate with the second core face when the first core half is joined to the second core half; and 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-6, 11, 13-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gunn et al. (US 2006/0279910 found in the IDS dated 02/23/2021).
Regarding claim 1, Gunn teaches a power line sensing device (e.g. figures 6 and 8, paragraph [0062], sensor apparatus 300 having current sensor assembly 120 may include a split-core transformer sensing current of power conductor 119), comprising: 
a split-core transformer (e.g. figures 8 and 11, paragraph [0062], current sensor assembly 120 may include a split-core transformer) comprising a first core half having a first core face (e.g. figures 8 and 11 paragraph [0064], upper core half has a first core face because it has an outer upper face and/or a lower inner face) and a second core half having a second core face (e.g. figures 8 and 11, paragraph [0064], lower core half has a second core face because it has an outer lower face and/or an upper inner face); 
a clamping mechanism that (e.g. figures 6 and 8-9, paragraph [0071], hot stick 118 rotate a threaded member 200 to join the first core face to a second core face as shown in figure 9), when the power line sensing device is installed (e.g. figures 6 and 8, paragraph [0062], when current sensor assembly 120 is installed as shown in figure 6), joins the first core face to the second core face around a power line conductor (e.g. figures 6 and 8-9, paragraph [0071], hot stick 118 rotate a threaded member 200 to join the first core face to a second core face as shown in figure 9); and 
a seal positioned between the first core face and the second core face (e.g. figures 8 and 9, paragraph [0069], insulator 160).

    PNG
    media_image1.png
    872
    738
    media_image1.png
    Greyscale

Regarding claim 2, Gunn teaches the power line sensing device further comprising electronics configured to receive energy harvested from the split-core transformer to power the power line sensing device (e.g. figure 6, paragraph [0032], associated electronic may be powered indirectly form electric field generated by power conductor 119).
Regarding claim 4, Gunn teaches the seal comprising a first seal and a second seal each independently sealing the first core face and the second core face, respectively (e.g. figure 9, upper insulator 160 and lower insulator 160).
Regarding claim 5, Gunn teaches further comprising an o-ring or gasket providing an additional seal around a perimeter of the first core face and the second core face (e.g. figure 8, paragraph [0068], gaskets).
Regarding claim 6, Gunn teaches the seal being a permanent low strength adhesive seal (e.g. figure 11, paragraph [0079], adhesive material for example epoxy).
Regarding claim 11, Gunn teaches the seal filling one or more voids between the first core face and the second core face (e.g. figure 11, paragraphs [0079]-[0080], adhesive material for example epoxy).
Regarding claim 13, Gunn teaches a power line sensing device (e.g. figures 6 and 8, paragraph [0062], sensor apparatus 300 having current sensor assembly 120 may include a split-core transformer sensing current of power conductor 119), comprising: 
a split-core transformer (e.g. figures 8 and 11, paragraph [0062], current sensor assembly 120 may include a split-core transformer) comprising a first core half having a first core face (e.g. figures 8 and 11 paragraph [0064], upper core half has a first core face because it has an outer upper face and/or a lower inner face) and a second core half having a second core face (e.g. figures 8 and 11, paragraph [0064], lower core half has a second core face because it has an outer lower face and/or an upper inner face); 
a hinge attached to one adjoining side of the first core half and the second core half (e.g. figure 11, paragraph [0067], hinge attached to lower adjoining side of upper core half), the hinge being sealed (e.g. figures 8 and 11, the hinge is sealed inside the upper core half as shown in figure 8); 
a clamping mechanism that (e.g. figures 6 and 8-9, paragraph [0071], hot stick 118 rotate a threaded member 200 to join the first core face to a second core face as shown in figure 9), when the power line sensing device is installed (e.g. figures 6 and 8, paragraph [0062], when current sensor assembly 120 is installed as shown in figure 6), joins the first core face to the second core face around a power line conductor (e.g. figures 6 and 8-9, paragraph [0071], hot stick 118 rotate a threaded member 200 to join the first core face to a second core face around power conductor 119 as shown in figures 6 and 9).

    PNG
    media_image2.png
    694
    784
    media_image2.png
    Greyscale

Regarding claim 14, Gunn teaches the power line sensing device further comprising electronics configured to receive energy harvested from the split-core transformer to power the power line sensing device (e.g. figure 6, paragraph [0032], associated electronic may be powered indirectly form electric field generated by power conductor 119).
Regarding claim 16, Gunn teaches further comprising a seal positioned between the first core face and the second core face (e.g. figure 9, upper insulator 160 and lower insulator 160).
Regarding claim 17, Gunn teaches the seal comprising a first seal and a second seal each independently sealing the first core face and the second core face, respectively (e.g. figure 9, upper insulator 160 and lower insulator 160).
Regarding claim 18, Gunn teaches further comprising an o-ring or gasket providing an additional seal around a perimeter of the first core face and the second core face (e.g. figure 8, paragraph [0068], gaskets).
Regarding claim 19, Gunn teaches the seal being a permanent low strength adhesive seal (e.g. figure 11, paragraph [0079], adhesive material for example epoxy).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn et al. (US 2006/0279910), and further in view of Mitcan et al. (EP 3832822 A1).
Regarding claim 3, Gunn is silent with regard to further comprising a grip pad disposed on an interior of the split-core transformer, the grip pad configured to increase friction between the split-core transformer and the power line conductor.
Mitcan teaches a grip pad disposed on an interior of a split-core transformer, the grip pad configured to increase friction between the split-core transformer and a power line conductor (e.g. figures 1-2, column 9: lines 9-12 in paragraph [0026], a grip pad can be additionally selected to prevent a rotation of device 2 (that measures current of power line 6 as describe in paragraph [0025]) on power line 6 where friction is increased between device 2 and power line 6 to prevent the rotation).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Gunn by applying the teaching of Mitcan to explicitly have further comprising a grip pad disposed on an interior of the split-core transformer, the grip pad configured to increase friction between the split-core transformer and the power line conductor, for the purpose of preventing rotation of split-core transformer on the power line (e.g. Mitcan, column 9: lines 9-12 in paragraph [0026]).
Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn et al. (US 2006/0279910), and further in view of Tournel et al. (DE 4336849 C1).
Regarding claim 7, Gunn is silent with regard to the seal being a gel.
Tournel teaches the seal being a gel (e.g. figure 3, last sixth paragraph in Description section, sealing gel 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Gunn by applying the teaching of Tournel to explicitly have the seal being a gel, for the purpose of simplifying manufacture complexity and/or reducing manufacture cost.
Regarding claim 20, combination of Gunn and Tournel teaches the seal being selected from a group of materials consisting of a gel, a fluid, a wax, and a ferro-fluid (e.g. Tournel, figure 3, last sixth paragraph in Description section, sealing gel 8).
Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn et al. (US 2006/0279910), and further in view of Gardner et al. (US 6,214,123).
Regarding claim 8, Gunn is silent with regard to the seal being a wax.
Gardner teaches a seal being a fluid (e.g. column 3: lines 24-26, seals such as ferro-fluidic seals provide fluid tight seals).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Gunn by applying the teaching of Gardner to explicitly have the seal being a fluid, for the purpose of simplifying manufacture complexity and/or reducing manufacture cost.
Regarding claim 10, combination of Gunn and Gardner teaches the seal being a ferro-fluid (e.g. Gardner, column 3: lines 24-26, seals such as ferro-fluidic seals provide fluid tight seals).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn et al. (US 2006/0279910), and further in view of Npyahnkob et al. (BY 2116 U).
Regarding claim 9, Gunn is silent with regard to the seal being a wax.
Npyahnkob teaches the seal being a wax (e.g. last sentence in paragraph 5 of Description section, “Sealed material, for example sealing wax”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Gunn by applying the teaching of Npyahnkob to explicitly have the seal being a wax, for the purpose of simplifying manufacture complexity and/or reducing manufacture cost.
Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858